Title: From George Washington to Henry Remsen, 17 October 1779
From: Washington, George
To: Remsen, Henry


        
          Sir
          Hd Qrs West point 17 Octbr 1779
        
        I have been favored with your letter of the 10th inst. with its inclosure from Governor Livingston.
        It would give me a great deal of pleasure to comply with your application, could it be done without breaking in upon that line of conduct, which I have uniformly observed in like cases. For a variety of reasons I have refered all requests of this kind made to me to the Goverment of which the applicants were subjects. You will readily see the propriety of persevering in the same line of conduct.
        I should hope that a letter to some of your former connections in the City and the precautions of your Mother may be able to accomplish what you have so greatly at heart. I shall very cheerfully give every assistance in this case which may be necessary.
        I am much obliged to you for the intelligence contained in the

Governors letter. It is of a very interesting nature at this crisis. I am Sir Your most obt ser.
      